Citation Nr: 1442972	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The Veteran experiences chronic tinnitus that first manifest during active service and has persisted since.


CONCLUSION OF LAW

Recurrent tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Analysis

The Veteran asserts entitlement to service connection for tinnitus as directly related to active service.  The Veteran is in receipt of the Combat Infantryman's Badge and his account of in-service events, including acoustic trauma is presumed credible for purposes of both development and adjudication of the claim.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  The Veteran was provided a VA examination in January 2009.  Following a review of the claims file and audiological examination, the VA examiner determined that an etiological opinion could not be rendered without resorting to speculation.

Tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to report that he has tinnitus, and has stated on multiple occasions that he has had tinnitus since his period of active service.  See, e.g., May 2009 notice of disagreement.  The Veteran's statements that he has had tinnitus since service are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran,  service connection for tinnitus is warranted.



ORDER

Service connection for tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


